 
 
David M. Cordani
President and CEO

  [cignalogo.jpg]  May 9, 2013   Thomas A. McCarthy
Routing  W2SLT
900 Cottage Grove Road
Hartford, CT 06152
Telephone  860.226.7482
Facsimile  860.226.3099
david.cordani@cigna.com



Dear Tom:


Congratulations on your promotion with Cigna effective July 12, 2013.  I am
delighted to confirm your new compensation package as you assume the position of
Executive Vice President, Chief Financial Officer.


§  
Base Salary – will increase to a pre-tax annualized rate of $600,000, effective
July 12, 2013. This amount will be reviewed annually based on your performance
and pay position relative to the competitive market.



§  
Annual Incentive – your annual target will become $600,000 for the 2013
performance year.  As you are aware, annual incentive is typically paid in the
first quarter of the year following the performance period and is not considered
earned until the date paid.



§  
Long-Term Incentive – your annual long-term opportunity will become $2,100,000
and will continue to consist of the following two components:



-  
Stock Options – grants are typically awarded in the first quarter each year and
may vary from 0 to 200% of target based on individual performance and
potential.  Options typically vest over a 3 year period and expire no later than
10 years after grant.  The 2014 annual target is $1,050,000.



-  
Strategic Performance Shares (SPS) – grants are typically awarded in the first
quarter of each year and may vary from 0 to 200% of target based on individual
performance.  SPS awards are typically paid or vested three years after the
beginning of the performance period.  Awards are not considered earned until the
date paid or vested.  The 2014 annual target is $1,050,000.



Stock Ownership Guidelines – To align management and shareholder interests Cigna
executives are subject to stock ownership guidelines.  Your stock ownership
guideline for this position will be 300% of your base salary.


NEW TOTAL ANNUAL COMPENSATION OPPORTUNITY:                   $3,300,000


Also, the following long-term incentive awards with an estimated present value
of $1,312,500 will be awarded to you:


§  
a transitional SPS award with a grant date value $175,000; shares earned (paid)
in 2014 per the plan’s formula

§  
a transitional SPS award with a grant date value $437,500; shares earned (paid)
in 2015 per the plan’s formula

§  
a transitional SPS award with a grant date value $700,000; shares earned (paid)
in 2016 per the plan’s formula

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Page 2

 
 
The changes above have no impact on previously awarded bonuses, stock options,
SPS or restricted stock grants.  The compensation program elements – annual
incentive, stock options and strategic performance shares are those of our
current program and may be subject to modification or enhancement by the Board
of Directors.  As an executive of the company, your compensation will be subject
to any future program changes.


Tom, I look forward to continuing to partner with you.


Sincerely,


/s/ David M. Cordani


David M. Cordani
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------